Case 1:20-cv-00380-DLI-VMS Document 23 Filed 12/02/20 Page 1 of 1 PageID #: 136




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 Robert J Johnson, individually and on behalf of all others similarly
 situated,                                                              Docket No: 1:20-cv-00380-DLI-VMS

                               Plaintiff(s),                            MOTION TO WITHDRAW DAVID M.
                                                                        BARSHAY, ESQ. AS COUNSEL TO
                                                                        PLAINTIFF
                   -against-

 Cawley & Bergmann, LLC and JHPDE Finance 1, LLC,

                           Defendant(s).

        I, DAVID M. BARSHAY, respectfully request that the Court enter an Order granting my

withdrawal as counsel for Plaintiff in this matter and further removing me as counsel of record

from the docket, effective immediately. As grounds for this motion, I state:

                    1.     As of December 1, 2020, I am leaving Barshay Sanders, PLLC.

                    2.     Attorney Craig B. Sanders will remain as counsel of record for Plaintiff.

                    3.     My withdrawal will not affect the posture of the case, including its

        position, if any, on the calendar.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing statements

are true and correct.

Executed on: December 2, 2020


                                                       By: s/
                                                        David M. Barshay, Esq.
                                                       100 Garden City Plaza, Suite 500
                                                       Garden City, New York 11530
                                                       Tel. (516) 203-7600




                                                          1
